Citation Nr: 1616519	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to June 1991.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the St. Louis, Missouri, Regional Office (RO), which reopened the Veteran's previously denied claim of service connection for bilateral hearing loss; however, the RO confirmed and continued the denial of the claim on the merits.  He perfected a timely appeal to that decision.  

In March 2014, the Board found that the criteria for reconsidering the Veteran's claim seeking service connection for bilateral hearing loss had been met.  The Board then remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2014.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA and VBMS e-folders reveal various adjudicatory and medical documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS e-folder also contains an Informal Hearing Presentation submitted by the Veteran's representative dated November 9, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing him an examination and obtaining a medical opinion.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) 2014).  

In his claim for service connection for bilateral hearing loss in April 2009, the Veteran reported that he was placed in close proximity with diesel engines and weaponry while serving aboard the ships.  He maintained that this exposure to noise caused him to develop hearing loss.  

Significantly, the records indicate that the Veteran entered active duty in January 1975.  At his enlistment examination in September 1974, an audiometric examination revealed pure tone thresholds of 10, 0, 0, 0, and 0 decibels in the right ear, and 5, 0, 0, 0, and 0 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  On the occasion of a separation examination in March 1991, an audiometric examination revealed pure tone thresholds of 10, 15, 15, 20, 10, and 25 decibels in the right ear, and 15, 25, 20, 15, 20, and 25 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  

In conjunction with his claim for service connection, the Veteran was afforded a VA audiological examination in June 2010.  In an addendum to that examination, dated in July 2010, the examiner noted that the authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
50
55
LEFT
5
15
20
50
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The examiner reported a diagnosis of mild to moderate high frequency sensorineural hearing loss in the right ear, and a moderate to severe high frequency sensorineural hearing loss in the left ear.  The examiner stated that review of the Veteran's claims file revealed a hearing test showing that he separated from the military with hearing within normal limits.  The examiner stated that this clearly indicates that the Veteran's hearing loss did not occur while in the military and that it is less likely than not his hearing loss is service-connected.  

In its March 2014 remand, the Board determined that the June 2010 examination was inadequate because it relied on a finding that the Veteran's hearing was within normal limits at separation and failed to address the Veteran's lay assertions that he experienced loud noise exposure in service without hearing protection and has had hearing loss since separation from service.  The Board also stated that the VA examiner's opinion was inadequate insofar as it failed to discuss the worsening of the Veteran's bilateral hearing acuity as shown by the in-service audiograms.  Consequently, it was determined that the RO should schedule an additional examination in order to determine the nature and etiology of the Veteran's bilateral hearing loss that provides sufficient supporting rationale consistent with the evidence of record.  Specifically, the examiner was asked to provide an opinion as to whether there was a 50 percent or better probability that the Veteran's bilateral hearing loss is etiologically related to active service, to include noise exposure.  The Board requested that the examiner consider all relevant evidence of record, to include various statements by the Veteran, as well as service treatment records from April 1991 indicating a worsening of the Veteran's hearing while in service.  

Pursuant to the Board remand, the Veteran was afforded a VA audiological evaluation in May 2014.  Following the audiological evaluation, the VA examiner opined that the right and left ear hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the VA audiometric evaluation on September 5, 1991 indicates that hearing was well within normal limits and there was no significant threshold shift from entrance evaluation.    

The examiner noted that in its landmark report "Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006)," the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner further noted that the Institute of Medicine stated, "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  This study remains the definitive consensus in this matter.  

The Board agrees with the Veteran's representative who has asserted that the May 2014 VA audiometric examination was inadequate, in that the examiner relied on a lack of hearing loss at separation, and it failed to address the threshold shift from entrance to separation in service.  See the November 2015 Appellate Brief.  In this regard, to show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 do not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As such, the VA audiometric examination of May 2014 is inadequate in two respects.  

First, the Board notes that the May 2014 VA audiometric examination did not address the fact that audiometric examinations conducted prior to entry (September 1974) and exit from active service (March 1991) show that the Veteran experienced what appears to be a proportionally large threshold shift during his period of military service.  The examiner's statement that there was no significant threshold shift is not supported by an explanation as to why the threshold shift shown was not significant.  Given the data from 1974 and 1991,the difference in threshold results are great enough that the Board requires a discussion as to the differences, regardless of whether the examiner finds them to be significant or not.

Second, the Court has explicitly held that hearing loss may be connected to service, even if a hearing loss disability as defined under 38 C.F.R. § 3.385 is not shown at the time of discharge from active duty.  

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to AMC for the following actions:  

1.  Schedule the Veteran for a VA audiological examination, by an examiner who has not previously examined him, to determine the nature and etiology of the currently diagnosed bilateral hearing loss.  The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by active service, to include the claimed in-service noise exposure.  In addition, the examiner must address the fact that there was a positive threshold shift shown at the time of the Veteran's separation from service.  Furthermore, any determination that the threshold shift is not significant must be accompanied by a thorough rationale to support such a determination.

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss is not related to service, the examiner must explain, in detail, the reasoning behind this determination that includes the facts of this particular case.  

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
3.  Thereafter, the AOJ must re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative must be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and afforded an adequate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  



